 
SECURITIES EXCHANGE AGREEMENT
 
This SECURITIES EXCHANGE AGREEMENT (this “Agreement”), dated as of February 6,
2014, is by and among Bitcoin Shop, Inc. f/k/a TouchIt Technologies, Inc., a
Nevada corporation (the “Parent”), BitcoinShop.us, LLC a Maryland Limited
Liability Company (the “Company”), and members of the Company signatory hereto
(the “Members”) and each other person or entity executing this Agreement.  Each
of the parties to this Agreement is individually referred to herein as a “Party”
and collectively as the “Parties.”  Prior to the closing of the Transactions (as
defined below) contemplated by this Agreement, or immediately thereafter, the
Parent contemplates the effectuation of a reverse split of its outstanding
common stock on a one for three hundred (1:300) basis (the “Reverse Split”),
which will be effective upon the filing of a certificate of amendment to its
Articles of Incorporation with the Secretary of State of the State of Nevada and
will be effective for Parent’s principal market, the over the counter bulletin
board, following approval by the Financial Industry Regulatory Authority
(FINRA).  Per share numbers and dollar amounts referenced in this Agreement do
not reflect the result of the Reverse Split.
 
BACKGROUND


The Members hold, in the aggregate, 100% of the membership interests in the
Company (the “Membership Interests”).  The Members have agreed to transfer the
Membership Interests to the Parent in exchange for an aggregate of 100,773,923
newly issued shares of common stock, par value $0.001 per share, of the Parent
(which, by way of clarification, takes into account a reverse split of the
Company issued and outstanding common stock on a one for three hundred basis),
(the “Parent Stock”).
 
The exchange of Membership Interests for the Parent Stock is intended to
constitute a reorganization within the meaning of the Internal Revenue Code of
1986, as amended (the “Code”), or such other tax free reorganization or
restructuring provisions as may be available under the Code.
 
The Board of Directors of the Parent and the Managers of the Company have each
determined that it is desirable to effect this plan of reorganization and share
exchange.
 
AGREEMENT


NOW THEREFORE, for good and valuable consideration the receipt and sufficiency
is hereby acknowledged, the Parties hereto intending to be legally bound hereby
agree as follows:
 
ARTICLE I
 
Exchange of Shares
 
SECTION 1.01.                                (a)           Exchange by the
Members.  At the Closing (as defined in Section 1.02), the Members shall sell,
transfer, convey, assign and deliver to the Parent all of the Membership
Interests free and clear of all Liens in exchange for an aggregate of
100,773,923 shares of Parent Stock, which shall be issued and delivered in such
amounts as set forth under each Member’s name on Schedule A attached hereto.
 
 
 

--------------------------------------------------------------------------------

 
 
SECTION 1.02.                                Closing.  The closing (the
“Closing”) of the transactions contemplated by this Agreement (the
“Transactions”) shall take place on such date that all conditions precedent and
obligations of the Parties to consummate such Transactions contemplated hereby
and set forth in Article VI are satisfied or waived, at such location to be
determined by the Company and Parent, or such other date and time as the Parties
may mutually determine (the “Closing Date”).
 
ARTICLE II

 
Representations and Warranties of the Members
 
Each Member, individually, and not with respect to or on behalf of any other
Member, hereby represents and warrants to the Parent, as follows:
 
SECTION 2.01.                                Good Title.  The Member is the
record and beneficial owner, and has good and marketable title to his Membership
Interests, with the right and authority to sell and deliver such Membership
Interests to Parent as provided herein.  The Member owns the Membership
Interests free and clear of all any and all liens, claims, encumbrances,
preemptive rights, right of first refusal and adverse interests of any kind.
Upon registering of the Parent as the new owner of such Membership Interests in
the register of the Company, the Parent will receive good title to such
Membership Interests, free and clear of all liens, security interests, pledges,
equities and claims of any kind, voting trusts, agreements among Members and
other encumbrances (collectively, “Liens”).  The Membership Interests set forth
are and will be at Closing, all of the Membership Interests of the Company.
 
SECTION 2.02.                                Power and Authority.  All acts
required to be taken by the Member to enter into this Agreement and to carry out
the Transactions have been properly taken.  This Agreement constitutes a legal,
valid and binding obligation of the Members, enforceable against such Member in
accordance with the terms hereof.
 
SECTION 2.03.                                No Conflicts.  The Member has the
requisite power and authority to enter into this Agreement and to consummate the
transactions contemplated hereby and otherwise to carry out the Member’s
obligations hereunder.  No consent, approval or agreement of any individual or
entity is required to be obtained by the Member in connection with the execution
and performance by the Member of this Agreement or the execution and performance
by the Member of any agreements, instruments or other obligations entered into
in connection with this Agreement.  The execution and delivery of this Agreement
by the Member and the performance by the Member of his obligations hereunder in
accordance with the terms hereof: (i) will not require the consent of any third
party or any federal, state, local or foreign government or any court of
competent jurisdiction, administrative agency or commission or other
governmental authority or instrumentality, domestic or foreign (“Governmental
Entity”) under any Laws (as defined below); (ii) will not violate any Laws
applicable to such Member; and (iii) will not violate or breach any contractual
obligation to which such Member is a party.
 
 
2

--------------------------------------------------------------------------------

 
 
SECTION 2.04.                                No Finder’s Fee.  The Member has
not created any obligation for any finder’s, investment banker’s or broker’s fee
in connection with the Transactions that the Company or the Parent will be
responsible for.
 
SECTION 2.05.                                Purchase Entirely for Own
Account.  The Parent Stock proposed to be acquired by the Member hereunder will
be acquired for investment for his own accounts, and not with a view to the
resale or distribution of any part thereof, and the Member has no present
intention of selling or otherwise distributing the Parent Stock except in
compliance with applicable securities laws.
 
SECTION 2.06.                                Available Information.  The Member
has such knowledge and experience in financial and business matters that he is
capable of evaluating the merits and risks of an investment in the Parent.
 
SECTION 2.07.                                Non-Registration. The Member
understands that the shares of Parent Stock have not been registered under the
Securities Act of 1933, as amended (the “Securities Act”) and, if issued in
accordance with the provisions of this Agreement, will be issued by reason of a
specific exemption from the registration provisions of the Securities Act which
depends upon, among other things, the bona fide nature of the investment intent
and the accuracy of the Member’s representations as expressed herein.
 
SECTION 2.08.                                Restricted Securities. The Member
understands that the Parent Stock is characterized as “restricted securities”
under the Securities Act inasmuch as this Agreement contemplates that, if
acquired by the Member pursuant hereto, the Parent Stock would be acquired in a
transaction not involving a public offering.  The Member further acknowledges
that if the Parent Stock is issued to the Member in accordance with the
provisions of this Agreement, such Parent Stock may not be resold without
registration under the Securities Act or the existence of an exemption
therefrom.  The Member represents that he is familiar with Rule 144 promulgated
under the Securities Act, as presently in effect, and understands the resale
limitations imposed thereby and by the Securities Act.
 
SECTION 2.09.                                Legends.  It is understood that the
shares of Parent Stock will bear the following legend or another legend that is
similar to the following:
 
THESE SECURITIES HAVE NOT BEEN REGISTERED WITH THE SECURITIES AND EXCHANGE
COMMISSION OR THE SECURITIES COMMISSION OF ANY STATE IN RELIANCE UPON AN
EXEMPTION FROM REGISTRATION UNDER THE SECURITIES ACT OF 1933, AS AMENDED (THE
“SECURITIES ACT”), AND, ACCORDINGLY, MAY NOT BE OFFERED OR SOLD EXCEPT PURSUANT
TO AN EFFECTIVE REGISTRATION STATEMENT UNDER THE SECURITIES ACT OR PURSUANT TO
AN AVAILABLE EXEMPTION FROM, OR IN A TRANSACTION NOT SUBJECT TO, THE
REGISTRATION REQUIREMENTS OF THE SECURITIES ACT AND IN ACCORDANCE WITH
APPLICABLE STATE SECURITIES LAWS AS EVIDENCED BY A LEGAL OPINION OF COUNSEL
ACCEPTABLE TO THE COMPANY TO SUCH EFFECT, THE SUBSTANCE OF WHICH SHALL BE
REASONABLY ACCEPTABLE TO THE COMPANY.
 
 
3

--------------------------------------------------------------------------------

 
 
THESE SECURITIES ARE SUBJECT TO THE TERMS OF A LOCK-UP AGREEMENT AND MAY NOT BE
TRASFERRED, SOLD OR ASSIGNED OTHER THAN A PERMITTED THEREIN, A COPY OF WHICH IS
ON FILE WITH THE SECRETARY OF THE COMPANY.
 
and any legend required by the “blue sky” laws of any state to the extent such
laws are applicable to the securities represented by the certificate so
legended.
 
SECTION 2.10.                                Accredited Investor.  The Member is
an “accredited investor” within the meaning of Rule 501 under the Securities
Act.
 
SECTION 2.11                                Member Acknowledgment.  There is no
private or governmental action, suit, proceeding, claim, arbitration or
investigation pending before any agency, court or tribunal, foreign or domestic,
or, to the Member’s knowledge, threatened against the Company, or any of the
Company’s assets or properties.  There is no judgment, decree or order against
the Member of the Company that could prevent, enjoin, alter or delay any of the
transactions contemplated by this Agreement. There are no material claims,
actions, suits, proceedings, inquiries, labor disputes or investigations pending
or, to the Member’s or Company’s knowledge, threatened against the Member or the
Company or any of the Company's assets, at law or in equity or by or before any
governmental entity or in arbitration or mediation. No bankruptcy, receivership
or debtor relief proceedings are pending or, to the Member’s knowledge,
threatened against the Company.   The Company has complied with, is not in
violation of, and has not received any notices of violation with respect to, any
federal, state, local or foreign Law, judgment, decree, injunction or order,
applicable to it, the conduct of its business, or the ownership or operation of
its business.  References in this Agreement to “Laws” shall refer to any laws,
rules or regulations of any federal, state or local government or any
governmental or quasi-governmental agency, bureau, commission, instrumentality
or judicial body (including, without limitation, any federal or state securities
law, regulation, rule or administrative order). The Member is aware of the
Company’s business affairs and financial condition and has reached an informed
and knowledgeable decision to sell the Membership Interests.  The Member has
access to and has reviewed the Parent’s filings with the Securities and Exchange
Commission, at WWW.SEC.GOV, including the “Risk Factors” contained therein.


The Member acknowledges that he has read the representations and warranties of
the Company set forth in Article III herein and such representations and
warranties are, to the best of his knowledge, true and correct as of the date
hereof.


ARTICLE III
 
Representations and Warranties of the Company
 
The Company and each of the Members, represent and warrant, to their knowledge,
to the Parent, except as set forth in a schedule (the “Company Disclosure
Schedule”), regardless of whether or not the Company Disclosure Schedule is
referenced with respect to any particular representation or warranty, as
follows:
 
 
4

--------------------------------------------------------------------------------

 
 
SECTION 3.01.                                Organization, Standing and
Power.  The Company is duly incorporated or organized, validly existing and in
good standing under the laws of the State of Maryland and has the corporate
power and authority and possesses all governmental franchises, licenses,
permits, authorizations and approvals necessary to enable it to own, lease or
otherwise hold its properties and assets and to conduct its businesses as
presently conducted, other than such franchises, licenses, permits,
authorizations and approvals the lack of which, individually or in the
aggregate, has not had and would not reasonably be expected to have a material
adverse effect on the Company, a material adverse effect on the ability of the
Company to perform its obligations under this Agreement or on the ability of the
Company to consummate the Transactions (a “Company Material Adverse
Effect”).  The Company is duly qualified to do business in each jurisdiction
where the nature of its business or its ownership or leasing of its properties
make such qualification necessary, except where the failure to so qualify would
not reasonably be expected to have a Company Material Adverse Effect.  The
Company has delivered to the Parent true and complete copies of the articles of
organization and operating agreement of the Company, each as amended to the date
of this Agreement (as so amended, the “Company Charter Documents”).  The Company
does not have any subsidiaries.
 
SECTION 3.02.                                Capital Structure.  The authorized
capital structure of the Company consists of membership interests in the
Company, 100% all of which are outstanding and held by such individuals and in
such percentages as are set forth on the Company Disclosure Schedule.  All
outstanding membership interest of the Company are duly authorized, validly
issued, fully paid and non assessable and not subject to or issued in violation
of any purchase option, call option, right of first refusal, preemptive right,
subscription right or any similar right under any provision of the applicable
corporate laws of its state of formation, the Company Charter Documents or any
Contract (as defined in Section 3.04) to which the Company is a party or
otherwise bound.  No other Membership Interests of the Company are issued,
reserved for issuance or outstanding. There are no bonds, debentures, notes or
other indebtedness of the Company having the right to vote (or convertible into,
or exchangeable for, securities having the right to vote) on any matters on
which holders of Membership Interests may vote (“Voting Company Debt”).  Except
as otherwise set forth herein, as of the date of this Agreement, there are no
options, warrants, rights, convertible or exchangeable securities, “phantom”
stock rights, stock appreciation rights, stock-based performance units,
commitments, Contracts, arrangements or undertakings of any kind to which the
Company is a party or by which the Company is bound (i) obligating the Company
to issue, deliver or sell, or cause to be issued, delivered or sold, additional
membership interests or other equity interests in, or any security convertible
or exercisable for or exchangeable into any membership interests or other equity
interest in, the Company or any Voting Company Debt, (ii) obligating the Company
to issue, grant, extend or enter into any such option, warrant, call, right,
security, commitment, Contract, arrangement or undertaking or (iii) that give
any person the right to receive any economic benefit or right similar to or
derived from the economic benefits and rights occurring to holders of the
Membership Interests of the Company.
 
SECTION 3.03.                                Authority; Execution and Delivery;
Enforceability.  The Company has all requisite corporate power and authority to
execute and deliver this Agreement and to consummate the Transactions.  The
execution and delivery by the Company of this Agreement and the consummation by
the Company of the Transactions have been duly authorized and approved by the
Board of Directors of the Company and no other corporate proceedings on the part
of the Company are necessary to authorize this Agreement and the
Transactions.  When executed and delivered, this Agreement will be enforceable
against the Company in accordance with its terms, subject to bankruptcy,
insolvency and similar laws of general applicability as to which the Company is
subject.
 
 
5

--------------------------------------------------------------------------------

 
 
SECTION 3.04.                                No Conflicts; Consents.
 
(a)           The execution and delivery by the Company of this Agreement does
not, and the consummation of the Transactions and compliance with the terms
hereof and thereof will not, conflict with, or result in any violation of or
default (with or without notice or lapse of time, or both) under, or give rise
to a right of termination, cancellation or acceleration of any obligation or to
loss of a material benefit under, or result in the creation of any Lien upon any
of the properties or assets of the Company under any provision of (i) the
Company Charter Documents, (ii) any material contract, lease, license,
indenture, note, bond, agreement, permit, concession, franchise or other
instrument (a “Contract”) to which the Company is a party or by which any of its
respective properties or assets is bound or (iii) subject to the filings and
other matters referred to in Section 3.04(b), any material judgment, order or
decree (“Judgment”) or material Law applicable to the Company or its properties
or assets, other than, in the case of clauses (ii) and (iii) above, any such
items that, individually or in the aggregate, have not had and would not
reasonably be expected to have a Company Material Adverse Effect.
 
(b)           Except for required filings with the Securities and Exchange
Commission (the “SEC”) and applicable “Blue Sky” or state securities
commissions, no material consent, approval, license, permit, order or
authorization (“Consent”) of, or registration, declaration or filing with, or
permit from, any Governmental Entity is required to be obtained or made by or
with respect to the Company in connection with the execution, delivery and
performance of this Agreement or the consummation of the Transactions.
 
SECTION 3.05.                                Taxes.
 
(a)           The Company has timely filed, or has caused to be timely filed on
its behalf, all Tax Returns required to be filed by it, and all such Tax Returns
are true, complete and accurate, except to the extent any failure to file or any
inaccuracies in any filed Tax Returns, individually or in the aggregate, have
not had and would not reasonably be expected to have a Company Material Adverse
Effect.  All Taxes shown to be due on such Tax Returns, or otherwise owed, have
been timely paid, except to the extent that any failure to pay, individually or
in the aggregate, has not had and would not reasonably be expected to have a
Company Material Adverse Effect.  There are no unpaid taxes in any material
amount claimed to be due by the taxing authority of any jurisdiction, and the
officers of the Company know of no basis for any such claim.
 
(b)           If applicable, the Company has established an adequate reserve
reflected on its financial statements for all Taxes payable by the Company (in
addition to any reserve for deferred Taxes to reflect timing differences between
book and Tax items) for all Taxable periods and portions thereof through the
date of such financial statements.  No deficiency with respect to any Taxes has
been proposed, asserted or assessed against the Company, and no requests for
waivers of the time to assess any such Taxes are pending, except to the extent
any such deficiency or request for waiver, individually or in the aggregate, has
not had and would not reasonably be expected to have a Company Material Adverse
Effect.
 
 
6

--------------------------------------------------------------------------------

 
 
(c)           For purposes of this Agreement:
 
“Taxes” includes all forms of taxation, whenever created or imposed, and whether
of the United States or elsewhere, and whether imposed by a local, municipal,
governmental, state, foreign, federal or other Governmental Entity, or in
connection with any agreement with respect to Taxes, including all interest,
penalties and additions imposed with respect to such amounts.
 
“Tax Return” means all federal, state, local, provincial and foreign Tax
returns, declarations, statements, reports, schedules, forms and information
returns and any amended Tax return relating to Taxes.
 
SECTION 3.06.                                Benefit Plans.  The Company does
not have or maintain any collective bargaining agreement or any bonus, pension,
profit sharing, deferred compensation, incentive compensation, share ownership,
share purchase, share option, phantom stock, retirement, vacation, severance,
disability, death benefit, hospitalization, medical or other plan, arrangement
or understanding (whether or not legally binding) providing benefits to any
current or former employee, officer or director of the Company (collectively,
“Company Benefit Plans”).  As of the date of this Agreement,  there are no
employment, consulting, indemnification, severance or termination agreements or
arrangements between the Company and any current or former employee, officer or
director of the Company, nor does the Company have any general severance plan or
policy.
 
SECTION 3.07.                                Litigation.  There is no action,
suit, inquiry, notice of violation, proceeding (including any partial proceeding
such as a deposition) or investigation pending or threatened in writing against
or affecting the Company, or any of its properties before or by any court,
arbitrator, governmental or administrative agency, regulatory authority
(federal, state, county, local or foreign), stock market, stock exchange or
trading facility (“Action”).  Neither the Company nor any director or officer
thereof (in his or her capacity as such), is or has been the subject of any
Action involving a claim or violation of or liability under federal or state
securities laws or a claim of breach of fiduciary duty.
 
SECTION 3.08.                                Compliance with Applicable
Laws.  To the best of its knowledge, the Company is in material compliance with
all applicable Laws, including those relating to occupational health and safety
and the environment, except for instances of noncompliance that, individually
and in the aggregate, have not had and would not reasonably be expected to have
a Company Material Adverse Effect.  This Section 3.08 does not relate to matters
with respect to Taxes, which are the subject of Section 3.05.
 
SECTION 3.09.                                Brokers; Schedule of Fees and
Expenses.  No broker, investment banker, financial advisor or other person is
entitled to any broker’s, finder’s, financial advisor’s or other similar fee or
commission in connection with the Transactions based upon arrangements made by
or on behalf of the Company.
 
 
7

--------------------------------------------------------------------------------

 
 
SECTION 3.10.                                Contracts.  There are no Contracts
that are material to the business, properties, assets, condition (financial or
otherwise), results of operations or prospects of the Company and its
Subsidiaries taken as a whole.  The Company is not in violation of or in default
under (nor does there exist any condition which upon the passage of time or the
giving of notice would cause such a violation of or default under) any Contract
to which it is a party or by which it or any of its properties or assets is
bound, except for violations or defaults that would not, individually or in the
aggregate, reasonably be expected to result in a Company Material Adverse
Effect.  The Company’s execution of this Agreement and the consummation of the
Transactions contemplated herein would not violate any Contract to which the
Company or any of its Subsidiaries is a party nor will the execution of this
Agreement or the consummation of the Transactions consummated hereby violate or
trigger any “change in control” provision or covenant in any Contract to which
the Company is a party.
 
SECTION 3.11.                                Title to Properties.  The Company
does not own any real property.  The Company has sufficient title to, or valid
leasehold interests in, all of its properties and assets used in the conduct of
its businesses.  All such assets and properties, other than assets and
properties in which the Company has leasehold interests, are free and clear of
all Liens other than those Liens that, in the aggregate, do not and will not
materially interfere with the ability of the Company to conduct business as
currently conducted.
 
SECTION 3.12.                                Intellectual Property.  The Company
owns, or is validly licensed or otherwise has the right to use, all Intellectual
Property (the “Intellectual Property Rights”) which are material to the conduct
of the business of the Company taken as a whole.  The Company Disclosure
Schedule sets forth a description of all Intellectual Property Rights which are
material to the conduct of the business of the Company taken as a whole.  No
claims are pending or, to the knowledge of the Company, threatened that the
Company is infringing or otherwise adversely affecting the rights of any person
with regard to any Intellectual Property Right.  To the knowledge of the
Company, no person is infringing the rights of the Company with respect to any
Intellectual Property Right other than as to which the Company has the full
right and power  to bring action and to enforce such Intellectual Property
Right, and receive the entirety of the proceeds thereof, by way of judgment
settlement or otherwise, and no third-party has any such claims or rights.
 
SECTION 3.13.                                Insurance.  The Company does not
hold any insurance policy.
 
SECTION 3.14.                                Transactions With Affiliates and
Employees.  None of the managers or members of the Company and, to the knowledge
of the Company, none of the employees of the Company is presently a party to any
transaction with the Company (other than for services as employees, officers and
directors), including any contract, agreement or other arrangement providing for
the furnishing of services to or by, providing for rental of real or personal
property to or from, or otherwise requiring payments to or from any officer,
director or such employee or, to the knowledge of the Company, any entity in
which any officer, director, or any such employee has a substantial interest or
is an officer, director, trustee or partner.
 
SECTION 3.15.                                Application of Takeover
Protections.  The Company has taken all necessary action, if any, in order to
render inapplicable any control share acquisition, business combination, poison
pill (including any distribution under a rights agreement) or other similar
anti-takeover provision under the Company Charter Documents or the laws of its
state of formation that is or could become applicable to the Members as a result
of the Members and the Company fulfilling their obligations or exercising their
rights under this Agreement, including, without limitation, the issuance of the
Parent Stock and the Members’ ownership of the Parent Stock.
 
 
8

--------------------------------------------------------------------------------

 
 
SECTION 3.16.                                Labor Matters.  There are no
collective bargaining or other labor union agreements to which the Company is a
party or by which it is bound.  No material labor dispute exists or, to the
knowledge of the Company, is imminent with respect to any of the employees of
the Company.
 
SECTION 3.17.                                ERISA Compliance; Excess Parachute
Payments.  The Company does not, and since its inception never has, maintained,
or contributed to any “employee pension benefit plans” (as defined in Section
3(2) of ERISA), “employee welfare benefit plans” (as defined in Section 3(1) of
ERISA) or any other Company Benefit Plan for the benefit of any current or
former employees, consultants, officers or directors of Company.
 
SECTION 3.18.                                No Additional Agreements.  The
Company does not have any agreement or understanding with the Members with
respect to the Transactions other than as specified in this Agreement.
 
SECTION 3.19.                                Investment Company.  The Company is
not, and is not an affiliate of, and immediately following the Closing will not
have become, an “investment company” within the meaning of the Investment
Company Act of 1940, as amended.
 
SECTION 3.20.                                Disclosure.  All disclosure
provided to the Parent regarding the Company, its business and the Transactions,
furnished by or on behalf of the Company (including the Company’s
representations and warranties set forth in this Agreement) are true and correct
and do not contain any untrue statement of a material fact or omit to state any
material fact necessary in order to make the statements made therein, in light
of the circumstances under which they were made, not misleading.
 
SECTION 3.21.                                Absence of Certain Changes or
Events.  Except in connection with the Transactions, since inception, the
Company has conducted its business only in the ordinary course, and during such
period there has not been:
 
(a)           any change in the assets, liabilities, financial condition or
operating results of the Company, except changes in the ordinary course of
business that have not caused, in the aggregate, a Company Material Adverse
Effect;
 
(b)           any damage, destruction or loss, whether or not covered by
insurance, that would have a Company Material Adverse Effect;
 
(c)           any waiver or compromise by the Company of a valuable right or of
a material debt owed to it;
 
(d)           any satisfaction or discharge of any lien, claim, or encumbrance
or payment of any obligation by the Company, except in the ordinary course of
business and the satisfaction or discharge of which would not have a Company
Material Adverse Effect;
 
 
9

--------------------------------------------------------------------------------

 
 
(e)           any material change to a material Contract by which the Company or
any of its assets is bound or subject;
 
(f)           any mortgage, pledge, transfer of a security interest in, or lien,
created by the Company, with respect to any of its material properties or
assets, except liens for taxes not yet due or payable and liens that arise in
the ordinary course of business and does not materially impair the Company’s
ownership or use of such property or assets;
 
(g)           any loans or guarantees made by the Company to or for the benefit
of its employees, officers or directors, or any members of their immediate
families, other than travel advances and other advances made in the ordinary
course of its business;
 
(h)           any alteration of the Company’s method of accounting or the
identity of its auditors;
 
(i)           any declaration or payment of dividend or distribution of cash or
other property to the Members or any purchase, redemption or agreements to
purchase or redeem any Membership Interests;
 
(j)           any issuance of equity securities to any officer, director or
affiliate; or
 
(k)           any arrangement or commitment by the Company to do any of the
things described in this Section.
 
SECTION 3.22.                                Foreign Corrupt Practices.  Neither
the Company, nor, to the Company’s knowledge, any director, officer, agent,
employee or other person acting on behalf of the Company has, in the course of
its actions for, or on behalf of, the Company (i) used any corporate funds for
any unlawful contribution, gift, entertainment or other unlawful expenses
relating to political activity; (ii) made any direct or indirect unlawful
payment to any foreign or domestic government official or employee from
corporate funds; (iii) violated or is in violation of any provision of the U.S.
Foreign Corrupt Practices Act of 1977, as amended; or (iv) made any unlawful
bribe, rebate, payoff, influence payment, kickback or other unlawful payment to
any foreign or domestic government official or employee.
 
SECTION 3.23                                Licenses and Permits.  The Company
has obtained and maintains all material federal, state, local and foreign
licenses, permits, consents, approvals, registrations, memberships,
authorizations and qualifications required to be maintained in connection with
the operations of the Company as presently conducted and as proposed to be
conducted.  The Company is not in default under any of such licenses, permits,
consents, approvals, registrations, memberships, authorizations and
qualifications.


SECTION 3.24                                Environmental Laws.  The Company (i)
is in compliance in all material respects with any and all Environmental Laws
(as hereinafter defined), (ii) has received all permits, licenses or other
approvals required of them under applicable Environmental Laws to conduct their
respective businesses and (iii) is in compliance in all material respects with
all terms and conditions of any such permit, license or approval where, in each
of the foregoing clauses (i), (ii) and (iii), the failure to so comply would be
reasonably expected to have, individually or in the aggregate, a Company
Material Adverse Effect.  The term “Environmental Laws” means all federal,
state, local or foreign laws relating to pollution or protection of human health
or the environment (including, without limitation, ambient air, surface water,
groundwater, land surface or subsurface strata), including, without limitation,
laws relating to emissions, discharges, releases or threatened releases of
chemicals, pollutants, contaminants, or toxic or hazardous substances or wastes
(collectively, “Hazardous Materials”) into the environment, or otherwise
relating to the manufacture, processing, distribution, use, treatment, storage,
disposal, transport or handling of Hazardous Materials, as well as all
authorizations, codes, decrees, demands or demand letters, injunctions,
judgments, licenses, notices or notice letters, orders, permits, plans or
regulations issued, entered, promulgated or approved thereunder.
 
 
10

--------------------------------------------------------------------------------

 
 
SECTION 3.25                                Indebtedness.  The Company (i) does
not have any outstanding Indebtedness (as defined below), (ii) is not in
violation of any term of or is in default under any contract, agreement or
instrument relating to any Indebtedness, except where such violations and
defaults would not result, individually or in the aggregate, in a Company
Material Adverse Effect, and (iii) is not a party to any contract, agreement or
instrument relating to any Indebtedness, the performance of which, in the
judgment of the Company's officers, has or is expected to have a Company
Material Adverse Effect.    For purposes of this Agreement:  (x) “Indebtedness”
of any Person means, without duplication (A) all indebtedness for borrowed
money, (B) all obligations issued, undertaken or assumed as the deferred
purchase price of property or services (other than trade payables entered into
in the ordinary course of business), (C) all reimbursement or payment
obligations with respect to letters of credit, surety bonds and other similar
instruments, (D) all obligations evidenced by notes, bonds, debentures or
similar instruments, including obligations so evidenced incurred in connection
with the acquisition of property, assets or businesses, (E) all indebtedness
created or arising under any conditional sale or other title retention
agreement, or incurred as financing, in either case with respect to any property
or assets acquired with the proceeds of such indebtedness (even though the
rights and remedies of the seller or bank under such agreement in the event of
default are limited to repossession or sale of such property), (F) all monetary
obligations under any leasing or similar arrangement which, in connection with
generally accepted accounting principles, consistently applied for the periods
covered thereby, is classified as a capital lease, (G) all indebtedness referred
to in clauses (A) through (F) above secured by (or for which the holder of such
Indebtedness has an existing right, contingent or otherwise, to be secured by)
any mortgage, lien, pledge, charge, security interest or other encumbrance upon
or in any property or assets (including accounts and contract rights) owned by
any Person, even though the Person which owns such assets or property has not
assumed or become liable for the payment of such indebtedness, and (H) all
Contingent Obligations in respect of indebtedness or obligations of others of
the kinds referred to in clauses (A) through (G) above; (y) “Contingent
Obligation” means, as to any Person, any direct or indirect liability,
contingent or otherwise, of that Person with respect to any indebtedness, lease,
dividend or other obligation of another Person if the primary purpose or intent
of the Person incurring such liability, or the primary effect thereof, is to
provide assurance to the obligee of such liability that such liability will be
paid or discharged, or that any agreements relating thereto will be complied
with, or that the holders of such liability will be protected (in whole or in
part) against loss with respect thereto; and (z) “Person” means an individual, a
limited liability company, a partnership, a joint venture, a corporation, a
trust, an unincorporated organization, a government or any department or agency
thereof and any other legal entity.
 
 
11

--------------------------------------------------------------------------------

 
 
ARTICLE IV

 
Representations and Warranties of the Parent
 
The Parent represents and warrants as follows to the Members and the Company,
that, except as set forth in Parent SEC Documents (as defined in Section 4.06(a)
herein) or in a Disclosure Schedule delivered by the Parent to the Company and
the Members (the “Parent Disclosure Schedule”):
 
SECTION 4.01.                                Organization, Standing and
Power.  The Parent is duly organized, validly existing and in good standing
under the laws of the State of Nevada and has full corporate power and authority
and possesses all governmental franchises, licenses, permits, authorizations and
approvals necessary to enable it to own, lease or otherwise hold its properties
and assets and to conduct its businesses as presently conducted, other than such
franchises, licenses, permits, authorizations and approvals the lack of which,
individually or in the aggregate, has not had and would not reasonably be
expected to have a material adverse effect on the Parent, a material adverse
effect on the ability of the Parent to perform its obligations under this
Agreement or on the ability of the Parent to consummate the Transactions (a
“Parent Material Adverse Effect”).  The Parent is duly qualified to do business
in each jurisdiction where the nature of its business or their ownership or
leasing of its properties make such qualification necessary and where the
failure to so qualify would reasonably be expected to have a Parent Material
Adverse Effect.  The Parent has delivered to the Company true and complete
copies of the Articles of Incorporation of the Parent, as amended to the date of
this Agreement (as so amended, the “Parent Charter”), and the Bylaws of the
Parent, as amended to the date of this Agreement (as so amended, the “Parent
Bylaws”).
 
SECTION 4.02.                                Subsidiaries; Equity
Interests.  Except as set forth in the Parent SEC Documents, the Parent does not
own, directly or indirectly, any capital stock, membership interest, partnership
interest, joint venture interest or other equity interest in any person.
 
SECTION 4.03.                                Capital Structure.  The authorized
capital stock of the Parent consists of Nine Hundred and Seventy Five Million
(975,000,000) shares of common stock, par value $0.001 per share, and Twenty
Million (20,000,000) shares of preferred stock, par value $0.001 per share, of
which (i) 10,762,915 shares of Parent Stock referenced on the SEC Reports are
issued and outstanding (ii) no shares of Preferred Stock are outstanding, and
(iii) no shares of Parent Stock or preferred stock are held by the Parent in its
treasury.  Parent does not have any stock purchase warrants or stock options
outstanding.  No other shares of capital stock or other voting securities of the
Parent are issued, reserved for issuance or outstanding.  All outstanding shares
of the capital stock of the Parent are, and all such shares that may be issued
prior to the date hereof will be when issued, duly authorized, validly issued,
fully paid and non-assessable and not subject to or issued in violation of any
purchase option, call option, right of first refusal, preemptive right,
subscription right or any similar right under any provision of the Nevada
Revised Statutes, the Parent Charter, the Parent Bylaws or any Contract to which
the Parent is a party or otherwise bound.  There are no bonds, debentures, notes
or other indebtedness of the Parent having the right to vote (or convertible
into, or exchangeable for, securities having the right to vote) on any matters
on which holders of Parent Stock may vote (“Voting Parent Debt”).  Except as set
forth in the Parent SEC Documents or the Parent Disclosure Schedule, as of the
date of this Agreement, there are no options, warrants, rights, convertible or
exchangeable securities, “phantom” stock rights, stock appreciation rights,
stock-based performance units, commitments, Contracts, arrangements or
undertakings of any kind to which the Parent is a party or by which it is bound
(i) obligating the Parent to issue, deliver or sell, or cause to be issued,
delivered or sold, additional shares of capital stock or other equity interests
in, or any security convertible or exercisable for or exchangeable into any
capital stock of or other equity interest in, the Parent or any Voting Parent
Debt, (ii) obligating the Parent to issue, grant, extend or enter into any such
option, warrant, call, right, security, commitment, Contract, arrangement or
undertaking or (iii) that give any person the right to receive any economic
benefit or right similar to or derived from the economic benefits and rights
occurring to holders of the capital stock of the Parent.   Except as set forth
in the Parent SEC Documents or the Parent Disclosure Schedule, the Parent is not
a party to any agreement granting any security holder of the Parent the right to
cause the Parent to register shares of the capital stock or other securities of
the Parent held by such security holder under the Securities Act.  Prior to the
Transactions, no securities of the Parent have been issued to any Person since
the last filed SEC Report and prior to or immediately following the closing of
the Transactions the Parent intends to undertake the Reverse Split.
 
 
12

--------------------------------------------------------------------------------

 
 
SECTION 4.04.                                Authority; Execution and Delivery;
Enforceability.  The execution and delivery by the Parent of this Agreement and
the consummation by the Parent of the Transactions have been duly authorized and
approved by the Board of Directors of the Parent and no other corporate
proceedings on the part of the Parent are necessary to authorize this Agreement
and the Transactions. This Agreement constitutes a legal, valid and binding
obligation of the Parent, enforceable against the Parent in accordance with the
terms hereof.
 
SECTION 4.05.                                No Conflicts; Consents.
 
(a)           The execution and delivery by the Parent of this Agreement, does
not, and the consummation of Transactions and compliance with the terms hereof
and thereof will not, conflict with, or result in any violation of or default
(with or without notice or lapse of time, or both) under, or give rise to a
right of termination, cancellation or acceleration of any obligation or to loss
of a material benefit under, or to increased, additional, accelerated or
guaranteed rights or entitlements of any person under, or result in the creation
of any Lien upon any of the properties or assets of the Parent under, any
provision of (i) the Parent Charter or Parent Bylaws, (ii) any material Contract
to which the Parent is a party or by which any of its properties or assets is
bound or (iii) subject to the filings and other matters referred to in Section
4.05(b), any material Judgment or material Law applicable to the Parent or its
properties or assets, other than, in the case of clauses (ii) and (iii) above,
any such items that, individually or in the aggregate, have not had and would
not reasonably be expected to have a Parent Material Adverse Effect.
 
(b)           No Consent of, or registration, declaration or filing with, or
permit from, any Governmental Entity is required to be obtained or made by or
with respect to the Parent in connection with the execution, delivery and
performance of this Agreement or the consummation of the Transactions, other
than the (A) filing with the SEC of reports under Sections 13 and 16 of the
Securities Exchange Act of 1934, as amended, (the “Exchange Act”), and (B)
filings under state “blue sky” laws, as each may be required in connection with
this Agreement and the Transactions.
 
 
13

--------------------------------------------------------------------------------

 
 


SECTION 4.06.                                SEC Documents; Undisclosed
Liabilities.
 
(a)           The Parent has filed all required filings with the SEC since May
12, 2010, pursuant to Sections 13 and 15 of the Exchange Act, as applicable (the
“Parent SEC Documents”).
 
(b)           As of its respective filing date, each Parent SEC Document
complied in all material respects with the requirements of the Exchange Act and
the rules and regulations of the SEC promulgated thereunder applicable to such
Parent SEC Document, and did not contain any untrue statement of a material fact
or omit to state a material fact required to be stated therein or necessary in
order to make the statements therein, in light of the circumstances under which
they were made, not misleading.  Except to the extent that information contained
in any Parent SEC Document has been revised or superseded by a later filed
Parent SEC Document, none of the Parent SEC Documents contains any untrue
statement of a material fact or omits to state any material fact required to be
stated therein or necessary in order to make the statements therein, in light of
the circumstances under which they were made, not misleading.  Except as set
forth in the Parent SEC Documents, the financial statements of the Parent
included in the Parent SEC Documents comply as to form in all material respects
with applicable accounting requirements and the published rules and regulations
of the SEC with respect thereto, have been prepared in accordance with the U.S.
generally accepted accounting principles (“GAAP”) (except, in the case of
unaudited statements, as permitted by the rules and regulations of the SEC)
applied on a consistent basis during the periods involved (except as may be
indicated in the notes thereto) and fairly present the financial position of
Parent as of the dates thereof and the results of its operations and cash flows
for the periods shown (subject, in the case of unaudited statements, to normal
year-end audit adjustments).
 
(c)           Except as set forth in the Parent SEC Documents, as of the date of
filing thereof, the Parent has no liabilities or obligations of any nature
(whether accrued, absolute, contingent or otherwise) required by GAAP to be set
forth on a balance sheet of the Parent or in the notes thereto.  All Parent
Liabilities due after the date hereof are set forth in the Parent Disclosure
Schedule.
 
SECTION 4.07.                                Intentionally Omitted.
 
SECTION 4.08.                                Absence of Certain Changes or
Events.  Except as disclosed in the Parent SEC Documents or in the Parent
Disclosure Schedule, from the date of the most recent audited financial
statements included in the Parent SEC Documents to the date of this Agreement,
the Parent has conducted its business only in the ordinary course, and during
such period there has not been:
 
(a)           any change in the assets, liabilities, financial condition or
operating results of the Parent from that reflected in the Parent SEC Documents,
except changes in the ordinary course of business that have not caused, in the
aggregate, a Parent Material Adverse Effect;
 
 
14

--------------------------------------------------------------------------------

 
 
(b)           any damage, destruction or loss, whether or not covered by
insurance, that would have a Parent Material Adverse Effect;
 
(c)           any waiver or compromise by the Parent of a valuable right or of a
material debt owed to it;
 
(d)           any satisfaction or discharge of any lien, claim, or encumbrance
or payment of any obligation by the Parent, except in the ordinary course of
business and the satisfaction or discharge of which would not have a Parent
Material Adverse Effect;
 
(e)           any material change to a material Contract by which the Parent or
any of its assets is bound or subject;
 
(f)           any material change in any compensation arrangement or agreement
with any employee, officer, director or stockholder;
 
(g)           any resignation or termination of employment of any officer of the
Parent;
 
(h)           any mortgage, pledge, transfer of a security interest in, or lien,
created by the Parent, with respect to any of its material properties or assets,
except liens for taxes not yet due or payable and liens that arise in the
ordinary course of business and do not materially impair the Parent’s ownership
or use of such property or assets;
 
(i)           any loans or guarantees made by the Parent to or for the benefit
of its employees, officers or directors, or any members of their immediate
families, other than travel advances and other advances made in the ordinary
course of its business;
 
(j)           any declaration, setting aside or payment or other distribution in
respect of any of the Parent’s capital stock, or any direct or indirect
redemption, purchase, or other acquisition of any of such stock by the Parent;
 
(k)           any alteration of the Parent’s method of accounting or the
identity of its auditors;
 
(l)           any issuance of equity securities to any officer, director or
affiliate, except pursuant to existing Parent stock option plans; or
 
(m)           any arrangement or commitment by the Parent to do any of the
things described in this Section 4.08.
 
SECTION 4.09.                                Taxes.
 
(a)           The Parent has timely filed, or has caused to be timely filed on
its behalf, all Tax Returns required to be filed by it, and all such Tax Returns
are true, complete and accurate, except to the extent any failure to file, any
delinquency in filing or any inaccuracies in any filed Tax Returns, individually
or in the aggregate, have not had and would not reasonably be expected to have a
Parent Material Adverse Effect.  All Taxes shown to be due on such Tax Returns,
or otherwise owed, has been timely paid, except to the extent that any failure
to pay, individually or in the aggregate, has not had and would not reasonably
be expected to have a Parent Material Adverse Effect.
 
 
15

--------------------------------------------------------------------------------

 
 
(b)           The most recent financial statements contained in the Parent SEC
Documents reflect an adequate reserve for all Taxes payable by the Parent (in
addition to any reserve for deferred Taxes to reflect timing differences between
book and Tax items) for all Taxable periods and portions thereof through the
date of such financial statements.  No deficiency with respect to any Taxes has
been proposed, asserted or assessed against the Parent, and no requests for
waivers of the time to assess any such Taxes are pending, except to the extent
any such deficiency or request for waiver, individually or in the aggregate, has
not had and would not reasonably be expected to have a Parent Material Adverse
Effect.
 
(c)           There are no Liens for Taxes (other than for current Taxes not yet
due and payable) on the assets of the Parent.  The Parent is not bound by any
agreement with respect to Taxes.
 
SECTION 4.10.                                Absence of Changes in Benefit
Plans.  From the date of the most recent audited financial statements included
in the Parent SEC Documents to the date of this Agreement, except as set forth
in the Parent SEC Documents or the Parent Disclosure Schedule, there has not
been any adoption or amendment in any material respect by Parent of any
collective bargaining agreement or any bonus, pension, profit sharing, deferred
compensation, incentive compensation, stock ownership, stock purchase, stock
option, phantom stock, retirement, vacation, severance, disability, death
benefit, hospitalization, medical or other plan, arrangement or understanding
(whether or not legally binding) providing benefits to any current or former
employee, officer or director of Parent (collectively, “Parent Benefit
Plans”).  As of the date of this Agreement, except as disclosed in the Parent
SEC Documents or the Parent Disclosure Schedule, there are not any employment,
consulting, indemnification, severance or termination agreements or arrangements
between the Parent and any current or former employee, officer or director of
the Parent, nor does the Parent have any general severance plan or policy.
 
SECTION 4.11.                                ERISA Compliance; Excess Parachute
Payments.  The Parent does not, and since its inception never has, maintained,
or contributed to any “employee pension benefit plans” (as defined in Section
3(2) of ERISA), “employee welfare benefit plans” (as defined in Section 3(1) of
ERISA) or any other Parent Benefit Plan for the benefit of any current or former
employees, consultants, officers or directors of Parent.
 
SECTION 4.12.                                Litigation.  Except as disclosed in
the Parent SEC Documents or the Parent Disclosure Schedule, there is no Action
which (i) adversely affects or challenges the legality, validity or
enforceability of any of this Agreement or the Parent Stock or (ii) could, if
there were an unfavorable decision, individually or in the aggregate, have or
reasonably be expected to result in a Parent Material Adverse Effect and neither
the Parent nor any director or officer thereof (in his or her capacity as such),
is or has been the subject of any Action involving a claim or violation of or
liability under federal or state securities laws or a claim of breach of
fiduciary duty.
 
 
16

--------------------------------------------------------------------------------

 
 
SECTION 4.13.                                Compliance with Applicable
Laws.  Except as disclosed in the Parent SEC Documents or the Parent Disclosure
Schedule, the Parent is in compliance with all applicable Laws, including those
relating to occupational health and safety, the environment, export controls,
trade sanctions and embargoes, except for instances of noncompliance that,
individually and in the aggregate, have not had and would not reasonably be
expected to have a Parent Material Adverse Effect.  Except as set forth in the
Parent SEC Documents, the Parent has not received any written communication
during the past two years from a Governmental Entity that alleges that the
Parent is not in compliance in any material respect with any applicable
Law.  The Parent is in compliance with all effective requirements of the
Sarbanes-Oxley Act of 2002, as amended, and the rules and regulations
thereunder, that are applicable to it, except where such noncompliance could not
have or reasonably be expected to result in a Parent Material Adverse Effect.
 
SECTION 4.14.                                Contracts.  Except as disclosed in
the Parent SEC Documents or the Parent Disclosure Schedule, there are no
Contracts that are material to the business, properties, assets, condition
(financial or otherwise), results of operations or prospects of the Parent taken
as a whole.  The Parent is not in violation of or in default under (nor does
there exist any condition which upon the passage of time or the giving of notice
would cause such a violation of or default under) any Contract to which it is a
party or by which it or any of its properties or assets is bound, except for
violations or defaults that would not, individually or in the aggregate,
reasonably be expected to result in a Parent Material Adverse Effect.
 
SECTION 4.15.                                Title to Properties.  The Parent
has good title to, or valid leasehold interests in, all of its properties and
assets used in the conduct of its businesses.  All such assets and properties,
other than assets and properties in which the Parent has leasehold interests,
are free and clear of all Liens and except for Liens that, in the aggregate, do
not and will not materially interfere with the ability of the Parent to conduct
business as currently conducted.  The Parent has complied in all material
respects with the terms of all material leases to which it is a party and under
which it is in occupancy, and all such leases are in full force and effect.
 
SECTION 4.16.                                Intellectual Property.  The Parent
owns, or is validly licensed or otherwise has the right to use, all Intellectual
Property Rights which are material to the conduct of the business of the Parent
taken as a whole.  The Parent Disclosure Schedule sets forth a description of
all Intellectual Property Rights which are material to the conduct of the
business of the Parent taken as a whole.  No claims are pending or, to the
knowledge of the Parent, threatened that the Parent is infringing or otherwise
adversely affecting the rights of any person with regard to any Intellectual
Property Right.  To the knowledge of the Parent, no person is infringing the
rights of the Parent with respect to any Intellectual Property Right.
 
SECTION 4.17.                                Labor Matters.  There are no
collective bargaining or other labor union agreements to which the Parent is a
party or by which it is bound.  No material labor dispute exists or, to the
knowledge of the Parent, is imminent with respect to any of the employees of the
Parent.
 
SECTION 4.18.                                Transactions With Affiliates and
Employees.  Except as set forth in the Parent SEC Documents or the Parent
Disclosure Schedule, none of the officers or directors of the Parent and, to the
knowledge of the Parent, none of the employees of the Parent is presently a
party to any transaction with the Parent or any subsidiary (other than for
services as employees, officers and directors), including any contract,
agreement or other arrangement providing for the furnishing of services to or
by, providing for rental of real or personal property to or from, or otherwise
requiring payments to or from any officer, director or such employee or, to the
knowledge of the Parent, any entity in which any officer, director, or any such
employee has a substantial interest or is an officer, director, trustee or
partner.
 
 
17

--------------------------------------------------------------------------------

 
 
SECTION 4.19.                                Application of Takeover
Protections.  The Parent has taken all necessary action, if any, in order to
render inapplicable any control share acquisition, business combination, poison
pill (including any distribution under a rights agreement) or other similar
anti-takeover provision under the Parent’s charter documents or the laws of its
state of incorporation that is or could become applicable to the Members as a
result of the Members and the Parent fulfilling their obligations or exercising
their rights under this Agreement, including, without limitation, the issuance
of the Parent Stock and the Members’ ownership of the Parent Stock.
 
SECTION 4.20.                                No Additional Agreements.  The
Parent does not have any agreement or understanding with any Member with respect
to the Transactions other than as specified in this Agreement.
 
SECTION 4.21.                                Investment Company.  The Parent is
not, and is not an affiliate of, and immediately following the Closing will not
have become, an “investment company” within the meaning of the Investment
Company Act of 1940, as amended.
 


ARTICLE V
 
Deliveries
 
SECTION 5.01.                                Deliveries of the Members.
 
Unless such deliveries are waived by Parent, in whole or in part, at Closing as
a further condition thereof, at or prior to the Closing, the Company shall
deliver to the Parent:
 
(a)           this Agreement executed by all of the Members as such Members are
constituted on the date of Closing; (executed counterparts hereof by each of the
Assignees (as defined below) or original subscribers for the Company Membership
Interests (or their designees reasonably acceptable to Parent);
 
(b)           a certificate executed by each Member confirming the accuracy of
each of the representations and warranties herein as of the Closing Date,
stating that such persons shall be the only owners of the Interests (or any
other ownership interest of any class or character) of the Company and covering
such additional matters as the Parent may request;
 
(c)           a fully executed assignment or subscription agreements or other
evidence of the ownership of the Membership Interests and that upon Closing such
persons shall have the rights to receive the Parent Shares referenced below (the
“Assignees”);
 
 
18

--------------------------------------------------------------------------------

 
 
(d)           a Lockup Agreement, substantially in the form attached hereto as
Exhibit A executed by the Company, each of its Members and each of the
Assignees, which Lockup Agreements may only be released by the Board of
Directors of Parent;
 
(e)           a certificate certified by an officer of the certifying that, at
Closing, the Company shall own and possess valid title to each of the patents
and applications set forth on the Company Disclosure Schedule and all of the
Intellectual Property Rights.
 
SECTION 5.02.                                Deliveries of the Parent.  At
Closing, the Parent shall deliver to the Company:
 
(a)           a copy of this Agreement executed by the Parent.
 
(b)           a certificate from the Parent, signed by its Secretary or
Assistant Secretary certifying that the attached copies of the Parent Charter,
Parent Bylaws and resolutions of the Board of Directors of the Parent approving
this Agreement and the transactions contemplated hereunder, are all true,
complete and correct and remain in full force and effect; and
 
(c)           evidence of the election of Michal Handerhan as Chief Operating
Officer of the Parent, Timothy Sidie as Chief Technology Officer of the Parent,
Charles W. Allen as Chief Executive Officer and Chief Financial Officer of the
Parent and Charles A. Kiser as Chief Marketing Officer of the Parent, effective
on the Closing Date and evidence of the resignations of Andrew Brabin from all
officer and director positions he holds with the Parent.
 
(d)           the Executive Employment Agreement by and between Parent and each
of Michal Handerhan, Timothy Sidie, Charles W. Allen and Charles A. Kiser, in
the forms  attached hereto as Exhibits B, C, D and E, respectively.
 
(e)           promptly following the Closing, the Parent shall deliver to the
Members, certificates representing the new shares of Parent Stock issued to the
Members in such amounts as set forth on Schedule A, annexed hereto.
 
SECTION 5.03.                                Deliveries of the Company.  At
Closing, the Company shall deliver to the Parent:
 
(a)           this Agreement executed by the Company.
 
(b)           a certificate from the Company, signed by its Secretary certifying
that the attached copies of the Company’s Charter Documents and resolutions of
the Board of Managers of the Company approving this Agreement and the
Transactions, are all true, complete and correct and remain in full force and
effect; and
 
(c)           if requested, the results of UCC, judgment lien and tax lien
searches with respect to the Company, the results of which indicate no liens on
the assets of the Company.
 
 
19

--------------------------------------------------------------------------------

 
 
ARTICLE VI
 
Conditions to Closing
 
SECTION 6.01.                                Members and Company Conditions
Precedent.  The obligations of the Members and the Company to enter into and
complete the Closing is subject, at the option of the Members and the Company,
to the fulfillment on or prior to the Closing Date of the following conditions.
 
(a)           Representations and Covenants. The representations and warranties
of the Parent contained in this Agreement shall be true in all material respects
on and as of the Closing Date with the same force and effect as though made on
and as of the Closing Date.  The Parent shall have performed and complied in all
material respects with all covenants and agreements required by this Agreement
to be performed or complied with by the Parent on or prior to the Closing
Date.  The Parent shall have delivered to the Members and the Company, a
certificate, dated the Closing Date, to the foregoing effect.
 
(b)           Litigation.  No action, suit or proceeding shall have been
instituted before any court or governmental or regulatory body or instituted or
threatened by any governmental or regulatory body to restrain, modify or prevent
the carrying out of the Transactions or to seek damages or a discovery order in
connection with such Transactions, or which has or may have, in the reasonable
opinion of the Company or the Members, a materially adverse effect on the
assets, properties, business, operations or condition (financial or otherwise)
of the Parent.
 
(c)           No Material Adverse Change.  There shall not have been any
occurrence, event, incident, action, failure to act, or transaction since the
date as first set forth above which has had or is reasonably likely to cause a
Parent Material Adverse Effect.
 
(d)           Post-Closing Capitalization.  At Closing, the authorized
capitalization shall be described in the Parent SEC Documents, and the number of
issued and outstanding shares of capital stock of the  Parent, on a
fully-diluted basis, shall be as described in the Parent Disclosure Schedule.
 
(e)           SEC Reports.  The Parent shall have filed all reports and other
documents required to be filed by Parent under the U.S. federal securities laws
through the Closing Date.
 
(f)           OTCBB Quotation.  The Parent shall have maintained its status as a
Company whose common stock is quoted on the Over-the-Counter Bulletin Board and
Parent shall not have received any notice that any reason shall exist as to why
such status shall not continue immediately following the Closing.
 
(g)           Deliveries.  The deliveries specified in Section 5.02 shall have
been made by the Parent.
 
(h)           No Suspensions of Trading in Parent Stock.  Trading in the Parent
Stock shall not have been suspended by the SEC or any trading market (except for
any suspensions of trading of not more than one trading day solely to permit
dissemination of material information regarding the Parent) at any time since
the date of execution of this Agreement.
 
 
20

--------------------------------------------------------------------------------

 
 
(i)           Satisfactory Completion of Due Diligence.  The Company and the
Members shall have completed their legal, accounting and business due diligence
of the Parent and the results thereof shall be satisfactory to the Company and
the Members in their sole and absolute discretion.
 
(j)           Assignment and Assumption of Liabilities.  Immediately after the
Closing, all financial and contractual obligations and liabilities of the Parent
(including any obligations to issue capital stock or other securities of the
Parent) incurred prior to and due as of or after the date hereof (the “Parent
Liabilities”) shall be discharged or assigned to and assumed by Touchit
Technologies Holdings, Inc. (“Holdings”).  The Parent and Holdings will,
immediately after Closing, enter into an assignment and assumption agreement
(the “Assignment and Assumption Agreement”) evidencing such assignment and
assumption of the Parent Liabilities, in the form attached hereto as Exhibit F.


SECTION 6.02.                                Parent Conditions Precedent.  The
obligations of the Parent to enter into and complete the Closing are subject, at
the option of the Parent, to the fulfillment on or prior to the Closing Date of
the following conditions, any one or more of which may be waived by the Parent
in writing.
 
(a)           Representations and Covenants.  The representations and warranties
of the Members and the Company contained in this Agreement shall be true in all
material respects on and as of the Closing Date with the same force and effect
as though made on and as of the Closing Date.  The Members and the Company shall
have performed and complied in all material respects with all covenants and
agreements required by this Agreement to be performed or complied with by the
Members and the Company on or prior to the Closing Date.  The Company shall have
delivered to the Parent a certificate, dated the Closing Date, to the foregoing
effect.
 
(b)           Litigation.  No action, suit or proceeding shall have been
instituted before any court or governmental or regulatory body or instituted or
threatened by any governmental or regulatory body to restrain, modify or prevent
the carrying out of the Transactions or to seek damages or a discovery order in
connection with such Transactions, or which has or may have, in the reasonable
opinion of the Parent, a materially adverse effect on the assets, properties,
business, operations or condition (financial or otherwise) of the Company.
 
(c)           No Material Adverse Change.  There shall not have been any
occurrence, event, incident, action, failure to act, or transaction since
inception which has had or is reasonably likely to cause a Company Material
Adverse Effect.
 
(d)           Deliveries.  The deliveries specified in Section 5.01 and Section
5.03 shall have been made by the Members and the Company, respectively.
 
(e)           Post-Closing Capitalization.  At Closing, the authorized
capitalization, and the number of issued and outstanding Membership Interests of
the Company, on a fully-diluted basis, shall be described in the Company
Disclosure Schedule.
 
 
21

--------------------------------------------------------------------------------

 
 
(f)           Satisfactory Completion of Due Diligence.  The Parent shall have
completed its legal, accounting and business due diligence of the Company and
the results thereof shall be satisfactory to the Parent in its sole and absolute
discretion.
 
(g)      Members Lockup Agreements.  Each Member shall have executed and
delivered the Lockup Agreement, in the form attached hereto as Exhibit A, to the
Parent, at the Closing.
 


ARTICLE VII

 
Covenants
 
SECTION 7.01.                                Audit of Company Financial
Statements.  The Company shall deliver to Parent audited financial statements
for the period from inception to December 31, 2013 and unaudited financial
statements for any subsequent interim period no later than 71 days from the
Closing Date.
 
SECTION 7.02.                                Public Announcements.  The Parent
and the Company will consult with each other before issuing, and provide each
other the opportunity to review and comment upon, any press releases or other
public statements with respect to the Agreement and the Transactions and shall
not issue any such press release or make any such public statement prior to such
consultation, except as may be required by applicable Law, court process or by
obligations pursuant to any listing agreement with any national securities
exchanges.
 
SECTION 7.03.                                Fees and Expenses.  All fees and
expenses incurred in connection with this Agreement shall be paid by the Party
incurring such fees or expenses, whether or not this Agreement is consummated.
 
SECTION 7.04.                                Continued Efforts.  Each Party
shall use commercially reasonable efforts to (a) take all action reasonably
necessary to consummate the Transactions, and (b) take such steps and do such
acts as may be necessary to keep all of its representations and warranties true
and correct as of the Closing Date with the same effect as if the same had been
made, and this Agreement had been dated, as of the Closing Date.
 
SECTION 7.05.                                Exclusivity.  Subject to any
fiduciary obligations applicable to their respective boards of directors, each
of the Parent and the Company shall not (and shall not cause or permit any of
their affiliates to) engage in any discussions or negotiations with any person
or take any action that would be inconsistent with the Transactions and that has
the effect of avoiding the Closing contemplated hereby.
 
SECTION 7.06                                Counsel Retention.  The Parent
agrees and undertakes to retain and continue the retention of Harvey Kesner, as
principal counsel and any law firm with which Mr. Kesner is associated, for a
period of at least twelve (12) months from the Closing as outside securities
reporting and general corporate counsel co/counsel pursuant to the standard form
of such firm’s engagement including, without limitation, providing any and all
waivers of any actual or perceived conflicts of interest in connection with any
prior engagements by any investors of the Parent, provided the Parties recognize
that Parent is entitled to counsel of its choice and in the event of any
premature termination will be responsible only for the usual and customary
monthly retainer fees for such period.
 
 
22

--------------------------------------------------------------------------------

 
 
SECTION 7.07                                Indemnification.  Andrew Brabin and
Holdings shall jointly and severally indemnify and hold harmless, the Company,
Parent and their respective members, managers, directors, officers and employees
harmless against and in respect of any and all damages, losses, claims,
penalties, liabilities, costs and expenses (including, without limitation, all
fines, interest, reasonable and actual legal fees and expenses and amounts paid
in settlement), that arise from or relate or are attributable to (and without
giving effect to any tax benefit to the indemnified party) any misrepresentation
or breach of any representation or warranty by the Parent in this Agreement,
including, without limitation, (a) any inaccuracy or omission with respect to
the liabilities described in the Parent Disclosure Letter or the Parent SEC
Documents and (b) any payment obligation arising out of the Parent Liabilities
and/or any other liabilities of the Parent incurred prior to the date of this
Agreement.  Promptly after the assertion of any claim by a third party or
occurrence of any event which may give rise to a claim for indemnification from
an indemnifying party (“Indemnitor”) under this Section 7.07, an indemnified
party (“Indemnitee”) shall notify the Indemnitor in writing of such claim. The
Indemnitor shall have the right to assume the control and defense of any such
action, provided that the Indemnitee may participate in the defense of such
action subject to the Indemnitor’s reasonable direction and at Indemnitee’s sole
cost and expense. The party contesting any such claim shall be furnished all
reasonable assistance in connection therewith by the other party and be given
full access to all information relevant thereto. In no event shall any such
claim be settled without the Indemnitor’s consent.


SECTION 7.08.                                Parent Liabilities.  Andrew Brabin
and Holdings, jointly and severally guarantee and become surety to Parent for
the full, prompt and unconditional payment of the Parent Liabilities and/or any
other liabilities of the Parent incurred prior to the date of this
Agreement.  The guaranty granted in this Section 7.08 is a primary obligation of
Andrew Brabin and Holdings and shall be a continuing inexhaustible
guaranty.  This is a guaranty of payment and not of collection.  The Parent may
require Andrew Brabin and/or Holdings to pay and perform its liabilities and
obligations under this Guaranty and may proceed immediately against Andrew
Brabin or Holdings without being required to bring any proceeding or take any
action against any other person prior thereto; the liability of Andrew Brabin or
Holdings hereunder being independent of and separate from the liability of any
other guarantor or any other person.


ARTICLE VIII
 


 
Miscellaneous
 
SECTION 8.01.                                Notices.  All notices, requests,
claims, demands and other communications under this Agreement shall be in
writing and shall be deemed given upon receipt by the Parties at the following
addresses (or at such other address for a Party as shall be specified by like
notice):
 
If to the Parent, to:
Bitcoin Shop Inc. f/k/a TouchIt Technologies, Inc.
[___]
Attn: Chief Executive Officer
 
 
23

--------------------------------------------------------------------------------

 

 
With a copy to:






If to the Company, to:


BitcoinShop.us, LLC
10020 Raynor Rd.
Silver Spring, Maryland 20901
Attn:  Michal Handerhan




With a copy to:




If to the Members to the address set forth on the signature page hereto
 
SECTION 8.02.                                Amendments; Waivers; No Additional
Consideration.  No provision of this Agreement may be waived or amended except
in a written instrument signed by the Company, Parent and the Members.  No
waiver of any default with respect to any provision, condition or requirement of
this Agreement shall be deemed to be a continuing waiver in the future or a
waiver of any subsequent default or a waiver of any other provision, condition
or requirement hereof, nor shall any delay or omission of any Party to exercise
any right hereunder in any manner impair the exercise of any such right.
 
SECTION 8.03.                                Replacement of Securities.  If any
certificate or instrument evidencing any Parent Stock is mutilated, lost, stolen
or destroyed, the Parent shall issue or cause to be issued in exchange and
substitution for and upon cancellation thereof, or in lieu of and substitution
therefore, a new certificate or instrument, but only upon receipt of evidence
reasonably satisfactory to the Parent of such loss, theft or destruction and
customary and reasonable indemnity, if requested.  The applicants for a new
certificate or instrument under such circumstances shall also pay any reasonable
third-party costs associated with the issuance of such replacement certificate
or instrument.  If a replacement certificate or instrument evidencing any Parent
Stock is requested due to a mutilation thereof, the Parent may require delivery
of such mutilated certificate or instrument as a condition precedent to any
issuance of a replacement.
 
SECTION 8.04.                                Remedies.  In addition to being
entitled to exercise all rights provided herein or granted by law, including
recovery of damages, the Members, Parent and the Company will be entitled to
specific performance under this Agreement.  The Parties agree that monetary
damages may not be adequate compensation for any loss incurred by reason of any
breach of obligations described in the foregoing sentence and hereby agrees to
waive in any action for specific performance of any such obligation the defense
that a remedy at law would be adequate.
 
 
24

--------------------------------------------------------------------------------

 
 
SECTION 8.05.                                Interpretation.  When a reference
is made in this Agreement to a Section, such reference shall be to a Section of
this Agreement unless otherwise indicated.  Whenever the words “include,”
“includes” or “including” are used in this Agreement, they shall be deemed to be
followed by the words “without limitation.”
 
SECTION 8.06.                                Severability.  If any term or other
provision of this Agreement is invalid, illegal or incapable of being enforced
by any rule or Law, or public policy, all other conditions and provisions of
this Agreement shall nevertheless remain in full force and effect so long as the
economic or legal substance of the Transactions contemplated hereby is not
affected in any manner materially adverse to any Party.  Upon such determination
that any term or other provision is invalid, illegal or incapable of being
enforced, the Parties shall negotiate in good faith to modify this Agreement so
as to effect the original intent of the Parties as closely as possible in an
acceptable manner to the end that Transactions contemplated hereby are fulfilled
to the extent possible.
 
SECTION 8.07.                                Counterparts; Facsimile
Execution.  This Agreement may be executed in one or more counterparts, all of
which shall be considered one and the same agreement and shall become effective
when one or more counterparts have been signed by each of the Parties and
delivered to the other Parties.  Facsimile execution and facsimile or electronic
delivery of this Agreement is legal, valid and binding for all purposes.
 
SECTION 8.08.                                Entire Agreement; Third Party
Beneficiaries. This Agreement, taken together with the Company Disclosure
Schedule and the Parent Disclosure Schedule, (a) constitute the entire
agreement, and supersede all prior agreements and understandings, both written
and oral, among the Parties with respect to the Transactions and (b) are not
intended to confer upon any person other than the Parties any rights or
remedies. All provisions of this Agreement that by their nature are intended to
survive the Closing and the termination of this Agreement shall so survive,
including, without limitation, the representations and warranties contained
herein.
 
SECTION 8.09.                                Governing Law.  This Agreement
shall be governed by, and construed in accordance with, the internal laws of the
State of New York, without reference to principles of conflicts of laws.  Any
action or proceeding brought for the purpose of enforcement of any term or
provision of this Agreement shall be brought only in the Federal or state courts
sitting in New York and the parties hereby waive any and all rights to trial by
jury.
 
SECTION 8.10.                                Assignment.  Neither this Agreement
nor any of the rights, interests or obligations under this Agreement shall be
assigned, in whole or in part, by operation of law or otherwise by any of the
Parties without the prior written consent of the other Parties.  Any purported
assignment without such consent shall be void.  Subject to the preceding
sentences, this Agreement will be binding upon, inure to the benefit of, and be
enforceable by, the Parties and their respective successors and assigns.
 
SECTION 8.11                                Additional Deliverables.  From time
to time after the date hereof and without further consideration, the parties
shall execute and deliver, or cause to be executed and delivered, to any other
party such further instruments of sale, assignment, transfer and delivery, and
take such other action as such other party may reasonably request in order to
consummate the transactions contemplated hereby.
 
 
25

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, the parties hereto have executed and delivered this Share
Exchange Agreement as of the date first above written.
 


The Parent:
BITCOIN SHOP INC., f/k/a TOUCHIT TECHNOLOGIES, INC.
 
By: ________________________
Name:
Title:
 
The Company:
BITCOINSHOP US, LLC
 
By:______________________
Name:
Title:


WITH RESPECT TO SECTIONS 7.07 AND 7.08:


____________________
Andrew Brabin


TOUCHIT TECHNOLOGIES HOLDINGS INC.
 
By:______________________
Name: Andrew Brabin
Title: Chief Executive Officer








 
26

--------------------------------------------------------------------------------

 
 
AGREED AND ACCEPTED:




The Members:


__________________________






 
27

--------------------------------------------------------------------------------







